Citation Nr: 1523870	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September to November 1977 and from April to July 1980 in the U.S. Army and from January 1981 to March 1983 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which denied the Veteran's claim of service connection for bipolar disorder.  A Travel Board hearing was held at the RO in June 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for an examination which addressed the contended causal relationship between his current bipolar disorder and active service and also obtain the Veteran's updated treatment records.  The requested examination occurred in September 2014 and additional records were added to the Veteran's electronic paperless claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDING OF FACT

The record evidence shows that the Veteran's current bipolar disorder is not related to active service or any incident of service.

 
CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2010 VCAA notice letter, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for bipolar disorder.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the January 2010 VCAA notice letter was issued prior to the currently appealed rating decision issued in May 2010; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to service connection for bipolar disorder.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Board noted in its July 2014 remand, the Veteran's May 2012 VA examination was inadequate for VA compensation purposes; thus, this examination was not relied on in adjudicating the currently appealed claim and will not be discussed further in this decision.  The Veteran was seen for subsequent VA examination in September 2014.  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bipolar Disorder

The Veteran contends that he incurred bipolar disorder during active service.  He specifically contends that his in-service bipolar disorder was misdiagnosed as alcoholism in service.  

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because bipolar disorder is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bipolar disorder.  The Veteran contends that he incurred bipolar disorder during active service which was misdiagnosed as alcoholism.  He also contends that his current bipolar disorder is related to service.  The record evidence does not support his assertions concerning an etiological link between the Veteran's bipolar disorder and active service.  It shows instead that, although the Veteran currently experiences disability due to bipolar disorder, it is not related to active service or any incident of service.  The Veteran's service treatment records do not show that he complained of or was treated for bipolar disorder at any time during his 3 periods of active service.  These records show instead that the Veteran was treated for alcohol and drug abuse during active service.  It appears that the Veteran was discharged following each period of service for what the VA examiner in September 2014 characterized as "not conforming" to the standards expected of military service members.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for bipolar disorder.  Although it shows that the Veteran currently experiences bipolar disorder, it does not suggest that this disability is related to active service or any incident of service.  For example, the Veteran was hospitalized at a private hospital for 3 days in September 2000 following complaints of feeling suicidal.  "[A] lifelong history of irritability, poor impulse control, and jealousy" and "episodic depressive symptoms" was noted.  The Veteran was placed on Depakote and reported resolution of his suicidal ideation.  The diagnoses included bipolar affective disorder, not otherwise specified.

On private outpatient treatment later in September 2000, the Veteran's complaints included feeling increasingly hyper and irritated and increased temper.  A recent hospitalization for feeling suicidal was noted.  He reported napping 2 hours during the day and 4 hours during the night and stated that his sleep was "good."  He was working as a truck driver owner/operator.  He had several adult siblings and was estranged from 1 of his sisters.  He had been married and divorced 3 times.  Mental status examination of the Veteran showed he looked older than his stated age, full orientation, intact memory, somewhat rapid voice rate, speech not pressure, normal tone, no abnormal motor movements, no auditory or visual hallucinations, delusions, paranoia, or psychotic symptoms, and intact insight and judgment.  The Axis I diagnoses included bipolar disorder, not otherwise specified.

In October 2000, it was noted that the Veteran "continues to be ambivalent about a number of things including his career, his girlfriend and states he is 'thinking about it all.'"  The private clinician stated that the Veteran "overall appears to be doing well" on medication for treatment of his bipolar disorder.  The Veteran stated that he was "much more positive."  He also had "good sleep and appetite and denies suicidal thoughts or hopelessness.  Overall, [the Veteran] is less irritable and has not had any euphoria."  He occasionally had racing thoughts.  The Axis I diagnoses included bipolar disorder, not otherwise specified.

On private outpatient treatment in July 2006, the Veteran's complaints included increasing frustration.  He stated, "My Depakote keeps me pretty level."  He reported no alcohol or drug abuse for 6 years since beginning Depakote.  He had been married and divorced 4 times and currently lived with his next oldest sister and her husband.  "He says he's a loner."  He was employed as a truck driver and had been driving a truck for 23 years.  Mental status examination of the Veteran showed he was casually dressed, no hallucinations or delusions, full orientation, a reported history of suicidal ideation, no homicidal ideation, and a reported history of "serious mood swings."  The Axis I diagnoses included bipolar I disorder.

In December 2006, no relevant complaints were noted.  The Veteran denied any manic symptoms, grandiosity, impulsiveness, or racing thoughts.  He had been driving a long-distance truck route for 2 weeks and preferred this to driving a local route because he "actually likes being away from people for long stretches of time."  His energy level had been normal and his sleep was good.  The Veteran also reported that "he occasionally gets a little depressed but overall has been in a pretty optimistic state of mind."  Mental status examination of the Veteran showed good eye contact, normal psychomotor activity and speech, organized thought processes, no auditory or visual hallucinations, no suicidal or homicidal ideation, fairly good judgment and insight, and "seems to be quite even overall."  The Axis I diagnoses included bipolar disorder euthymic.

In April 2007, the Veteran was angry, frustrated, and irritable because his truck had broken down and he was unable to get back on the road.  "He says he's not doing quite as well and feels frustrated more on the road and gets more irritated with other drivers."  Mental status examination of the Veteran showed he was not irritable but "look[ed] a little more discouraged," normal psychomotor activity and speech, organized thought processes, no auditory or visual hallucinations, no suicidal or homicidal ideation, and fairly good judgment and insight.  The Axis I diagnoses included bipolar disorder.

The Veteran was admitted to a VA Medical Center in March 2010 after coming to the emergency room (ER) and complaining of depression and suicidal ideation.  The assessment was questionable depression.  While hospitalized, the Veteran reported that, 2 days prior to his admission, he had experienced a "depressive crash for no apparent reason while doing an [over the road] trucking job."  He also reported experiencing critical voices in his head although he denied any current auditory hallucinations.  He reported experiencing "predominantly depressive swings, in addition to a mood change."  The Veteran was divorced.  Mental status examination of the Veteran showed full orientation, normal speech, no perceptual disturbances, normal and coherent thought processes, excessive negativity but no unusual thought content, good judgment, and fair insight.  The Axis I diagnoses included bipolar disorder, depressed.  Following 6 days at the VAMC, the discharge diagnoses included bipolar disorder, depressed.

The Veteran was admitted to a VAMC in August 2010 after coming to the ER and complaining, "I'm hearing voices.  They tell me to run [the] red light."  The Veteran also stated, "I am scared.  I want to stay in the hospital."  A history of bipolar disorder was noted.  The assessment included auditory hallucinations, bipolar disorder, and stable patient.  

The Veteran's Social Security Administration (SSA) records consist largely of duplicates of his VA outpatient treatment records.  These records indicate that he is in receipt of SSA disability benefits for affective/mood disorders and ischemic heart disease.

On private outpatient treatment in December 2011, the Veteran's complaints included occasional auditory hallucinations "although these have not persisted and have always been [sic] accompanied by manic symptoms" and increasing memory problems.  It was noted that this visit was the first time that the Veteran had been seen since 2007.  The Veteran reported that "he periodically decompensates and has to be in the hospital once a year."  He also reported that "he has done pretty much about the same over the last several years.  [The Veteran] has some short lived depressive symptoms that will last for a day or so; although in general [the Veteran's] disability consists of his manic spells."  Mental status examination of the Veteran showed he was older than his stated age, soft spoken and difficult to hear, psychomotor slowing, very concrete but not disorganized thought processes, no suicidal or homicidal ideation, no current psychotic symptoms, paranoia, or delusions, full orientation, and fair judgment and insight.  The Axis I diagnoses included bipolar, not otherwise specified.

In January 2012, the Veteran reported "things are going well."  He was living with some friends and getting along well with them.  He reported feeling "a little depressed once or twice per month."  Mental status examination of the Veteran showed decreased speech in volume and rate, decreased psychomotor activity, concrete but not disorganized thoughts, no suicidal or homicidal thoughts, no auditory or visual hallucinations, and no delusions or paranoia.  The Axis I diagnoses included bipolar, not otherwise specified, currently in remission.

In March 2012, the Veteran complained that "he is tired, although [he] pretty much minimizes any symptoms."  He also complained of feeling depressed several times a month.  Mental status examination of the Veteran showed he looked significantly older than his stated age, soft, high-pitched, slowed speech, concrete but not disorganized thoughts, no suicidal or homicidal thoughts, no auditory or visual hallucinations, and no delusions or paranoia.  The Axis I diagnoses included bipolar, not otherwise specified.

The Veteran testified at his June 2012 Board hearing that he had frequent "ups and downs" during active service.  See Board hearing dated June 28, 2012, at pp. 2.  He also testified that his in-service alcoholism was a misdiagnosis of his bipolar disorder.  Id., at pp. 4.  

On VA mental disorders Disability Benefits Questionnaire (DBQ) in September 2014, no relevant complaints were noted.  The VA examiner reviewed the Veteran's electronic paperless claims file in VBMS.  The Veteran reported that his 4 marriages all had ended in divorce.  "He took the blame for most of [his] difficulties stating that he was 'stubborn, pigheaded, and bullheaded.'"  He associated with 1 sister who was 13 years older than him and did not have a relationship with his 21-year-old son.  He reported receiving Social Security Disability due to bipolar disorder and strokes and had not worked since 2005.  He reported that his current medications (Depakote and Abilify) "have been very helpful in stabilizing his moods."  A history of cocaine and amphetamine use was noted.  The Veteran lived with 2 friends and rented a room from them.  

Mental status examination of the Veteran in September 2014 showed he appeared older than his stated age, ambulated slowly with a cane, high-pitched and somewhat forced or labored speech, somewhat choppy pace of speech, calm psychomotor activity, no difficulties with attention or concentration, somewhat vague and somewhat inconsistent responses, a reported history of hallucinations but no current hallucinations, no current or recent thoughts of suicide or homicide, and no obsessive-compulsive thoughts or behaviors.  The VA examiner stated that the Veteran was "inconsistent in his report about the onset of his difficulties."  The Veteran reported few activities other than watching television and taking a walk 3 times a week.  He saw his sister once every week and a half for lunch.  The VA examiner opined that it was less likely than not that the Veteran's current bipolar disorder was related to active service or any incident of service.  The rationale for this opinion was that the Veteran initially had been diagnosed as having bipolar disorder in the year 2000 and had responded well to treatment since that time.  The rationale also was that there was "inadequate evidence" showing that the Veteran's bipolar disorder had begun during active service and the VA examiner "was unable to find any direct evidence of cardinal mood disorder symptoms" in service.  The rationale further was that there was no evidence of any dysfunction due to bipolar disorder "specifically related to mood conditions" while the Veteran was on active service.  The rationale further was that the Veteran had a long history of substance abuse, including while he was on active service.  The VA examiner also noted in his rationale that the Veteran "had significant personality factors that were contributing to his difficulties for a number of years, including his time in service."  This examiner concluded that the Veteran "had a baseline level of irritability and difficulties getting along with others that led to his problems in the military rather than actual distinct manic, hypomanic, or depressed moods."  The diagnosis was bipolar I disorder.

Despite the Veteran's assertions to the contrary, the evidence does not indicate that his current bipolar disorder is related to active service or any incident of service.  The September 2014 VA examiner opined that it was less likely than not that the Veteran's bipolar disorder was related to service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no competent contrary opinion of record.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for bipolar disorder.  Thus, the Board finds that the claim of service connection for bipolar disorder is denied.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bipolar disorder have been continuous since service.  He asserts that he continued to experience symptoms relating to bipolar disorder (anger and irritability) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bipolar disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bipolar disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The September 2014 VA examiner stated that the Veteran himself reported that he had not sought treatment for bipolar disorder until approximately the year 2000 when his outpatient treatment records reflect that such treatment began.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with a private clinician after service in September 2000, he did not report the onset of bipolar disorder symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He instead reported a recent private hospitalization for feeling suicidal.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Lastly, the Board notes that the Veteran is not competent to determine the etiology of his bipolar disorder as he is a lay person without the requisite medial training.  The competent and probative medical opinion evidence concerning the onset of his bipolar disorder clearly is against the claim of service connection.  In this regard, the medical examiner has stated that the Veteran's postservice bipolar disorder is 


      CONTINUE ON THE NEXT PAGE

less likely than not related to service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against the claim of service connection.


ORDER

Entitlement to service connection for bipolar disorder is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


